 



EXHIBIT 10.1
Summary of  2007 Cash Bonus Plan
     All eligible employees, including executive officers, of the Company may
receive performance-based compensation based upon the Company's achievement of
certain goals, including achievement of specified adjusted non-GAAP operating
income targets and net software license orders targets and/or based upon the
achievement of specified individual objectives. The executive officers’ target
bonuses range from 50% to 100% of their salary with a potential maximum bonus of
up to two times their target bonus upon achievement of extremely aggressive
results. The amount of the bonus pool that an individual employee is targeted to
receive is based upon a percentage of the individual's base salary and varies by
position. Awards under the 2007 Cash Bonus Plan will be accrued quarterly and
paid semiannually.

